Citation Nr: 0913212	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-12 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1995 to 
January 1996 and from February 2003 to February 2004 with 
additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, Puerto Rico, that denied the Veteran's claims for 
service connection for bilateral carpal tunnel syndrome and a 
left knee disability.  

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, carpal tunnel 
syndrome is manifested as a result of the Veteran's period of 
active service.


CONCLUSION OF LAW

The Veteran's current bilateral carpal tunnel syndrome was 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).    





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for bilateral carpal tunnel syndrome.  The RO will 
be responsible for addressing any notice defect with respect 
to the rating and effective date elements when effectuating 
the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The Veteran's service treatment records are negative for any 
complaints or treatment for bilateral carpal tunnel syndrome.  
On separation examination in January 2004, the Veteran made 
no complaints regarding his wrists, and his bilateral wrists 
were found to have no abnormalities.  

The first post-service evidence of record of bilateral carpal 
tunnel syndrome is a March 2004 electromyography showing 
right median nerve entrapment at the wrist level.  The 
diagnostic impression was right carpal tunnel syndrome.  

Post-service VA medical records dated from May 2004 to 
February 2005 show that the Veteran received intermittent 
treatment for bilateral carpal tunnel syndrome.  

At an April 2005 VA examination, the Veteran reported 
experiencing "sleepiness" of both hands while sleeping and 
working on the computer for a long time during service.  He 
stated that his current symptoms were the same in intensity, 
frequency, and quality as the symptoms he had experienced in 
service.  Examination revealed no evidence of motor and 
sensory abnormalities related to the left wrist, but the 
Veteran had a diagnosis of right carpal tunnel syndrome.  

A June 2006 private medical report demonstrated that the 
Veteran had a focal conduction abnormality of the median 
nerve at the right wrist that was consistent with mild to 
moderate right carpal tunnel syndrome.  

The Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  The 
Board finds that the Veteran's report that he experienced the 
same symptoms of bilateral carpal tunnel syndrome during 
service that he currently experienced is credible.  The first 
post-service evidence of right carpal tunnel syndrome is in 
March 2004, which is only one month after separation from 
service.  The first post-service evidence of left carpal 
tunnel syndrome is in May 2004, which is only 3 months after 
separation from service.  The Veteran must be afforded the 
benefit of the doubt, and the Board, therefore, finds that 
the Veteran's bilateral carpal tunnel syndrome was incurred 
during active service due to the symptoms of bilateral carpal 
tunnel syndrome that he experienced during service and his 
continuity of symptomatology, thereafter.      

Therefore, resolving all doubt in favor of the Veteran, the 
Board concludes that the bilateral carpal tunnel syndrome was 
incurred during active service.  While further inquiry could 
be undertaken with a view towards development of the claim so 
as to obtain an additional medical opinion, under the benefit 
of the doubt rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).  Therefore, service connection for 
bilateral carpal tunnel syndrome must be granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 




ORDER

Service connection for bilateral carpal tunnel syndrome is 
granted.  


REMAND

Additional development is needed prior to further disposition 
of the claim for entitlement to service connection for a left 
knee disability.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Veteran has been diagnosed with a left knee disability, but 
it remains unclear whether his left knee disability is 
related to his period of active service.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated by the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2008).  ACDUTRA is 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1). 

Active military, naval, or air service also includes any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated by the line of active duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d). 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty training, or from injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  However, 
presumptive periods do not apply for either ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).    

Service treatment records show that the Veteran injured his 
left knee in December 2000 while he was on inactive duty 
training.  Post-service VA and private medical records dated 
from January 2001 to February 2005 show that the Veteran 
received intermittent treatment for a left medial meniscus 
tear and an arthroscopy partial meniscectomy.  At an April 
2005 VA examination, the Veteran was diagnosed with status 
post left knee surgery during active service by history.  
However, a VA examiner has not determined whether the 
Veteran's current left knee disability is related to the left 
knee injury he incurred during inactive duty training.  In 
order to make an accurate assessment of the Veteran's 
entitlement to service connection for his left knee 
disability, the Board finds that it is necessary to have a 
medical opinion discussing the relationship between his 
disability and service based upon a thorough review of the 
record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the 
Veteran for a VA joints examination in 
order to determine the nature and 
etiology of the Veteran's asserted left 
knee disability.  The entire claims 
file and a copy of this Remand must be 
reviewed by the examiner in conjunction 
with conducting the examination.  All 
necessary tests and studies should be 
performed, and all findings must be 
reported in detail.

Based on examination findings, as well 
as a review of the record showing 
treatment for a left knee injury during 
inactive duty training, the examiner is 
requested to render an opinion as to 
whether there is any relationship 
between his current left knee 
disability and his period of active 
service.

Specifically, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current left knee disability is related 
to any incidents of service, to include 
the December 2000 left knee injury.  In 
doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.

Any opinions expressed must be 
accompanied by a complete rationale.  
If necessary, the examiner should 
reconcile the opinion with the other 
medical opinions of record.
 
2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required by 
the VCAA.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

3.  The RO/AMC will then readjudicate 
the Veteran's claim, to include 
consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


